Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1003
                      Lower Tribunal No. F09-37152
                          ________________


                        Johnathan Lee Harris,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Richard Hersch, Judge.

     Johnathan Lee Harris, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and MILLER, JJ.

     PER CURIAM.

     Affirmed.